DETAILED ACTION
The Examiner acknowledges the applicant's submission of the response dated 9/14/2021.  

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Instant Application
US 10,372,371
1. A computer-implemented method for dynamic data relocation, the method comprising: 
monitoring accesses to data stored on at least one local rank comprising one or more storage devices coupled to a storage controller via a local connection; 
categorizing the data stored on the at least one local rank into one or more of at least three categories of data based on the monitored data accesses, the at least three categories including a first category corresponding to data that is most frequently accessed, a second category corresponding to data accessed less frequently than the data in the first category, and a third category corresponding to data that is least frequently accessed; 

and relocating the data categorized in the third category to a virtual local rank comprising storage space on one or more cloud storage devices mapped to corresponding virtual local addresses that are grouped as the virtual local rank such that the virtual local rank appears to the storage controller as a local array of storage devices connected to the storage controller without an intervening wide area network. 
1. A computer-implemented method for dynamic data relocation, the method comprising: 
monitoring accesses to data stored on a plurality of local ranks of an enterprise storage system; based on the monitored accesses, identifying data which has not been accessed for a predetermined amount of time; moving the data which has not been accessed for the predetermined amount of time to one or more cloud based ranks of the enterprise storage system, wherein each cloud based rank comprises storage space on one or more cloud storage devices, the storage space on the one or more cloud storage devices mapped to corresponding virtual local addresses that are grouped as a virtual local rank; wherein the virtual local addresses are memory addresses which appear as addresses of a storage device coupled to a storage controller via a local connection; in response to an access request directed to the 


                           Instant Application
                         US 10,372,371
Claim 8
Claim 6
Claim 15
Claim 16

	
	Further, the dependent claims of both cases contain substantially similar limitations.



REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 9,411,539) in view of Hussain et al (US 2016/0162438).
	Regarding Claim 1, Chiu teaches a computer-implemented method for dynamic data relocation, the method comprising: 
	monitoring accesses to data stored on at least one local rank (the ranks corresponding to tiers 102, which may be over a “bus” indicating a local connection, C3 L16-27, also note that some storage devices may be local while others may be remote devices in the cloud, C9 L63 – C10 L11) comprising one or more storage devices coupled to a storage controller via a local connection (“The storage manager 118 maintains storage tier information 200 having threshold values for each storage tier 102.sub.1, 102.sub.2 . . . 102.sub.n that are used to determine where to store data based on [monitored] access information for the data,” C3 L36-40); 
	categorizing the data stored on the at least one local rank into one or more of at least three categories of data based on the monitored data accesses, the at least three categories including a first category corresponding to data that is most frequently accessed, a second category corresponding to data accessed less frequently than the data in the first category, and a third category corresponding to data that is least frequently accessed (the data is categorized based on “received access information,” element 306 of Fig. 3, and this information is used to place the information into one of several tiers [ranks], C6 L34-C7 L20, note at least three tiers shown on Fig. 1); and 
	relocating the data categorized in the third category to a rank comprising storage space on one or more cloud storage devices (“The storage manager 118 writes (at block 912) the gathered key values to the physical addresses in the determined storage tiers 102.sub.1, 102.sub.2 . . . 102.sub.n,” C6 L52- C7 L14, and note that the tier may be located on the cloud, C9 L63 – C10 L11). 
	However, the cited prior art does not explicitly teach a virtual local rank mapped to corresponding virtual local addresses that are grouped as the virtual local rank such that the virtual local rank appears to the storage controller as a local array of storage devices connected to the storage controller without an intervening wide area network.
	Hussain teaches a virtual local rank mapped to corresponding virtual local addresses that are grouped as the virtual local rank such that the virtual local rank appears to the storage controller as a local array of storage devices connected to the storage controller without an intervening wide area network (In the embodiment of Fig.2 of Hussein, NVMe Storage Proxy Engine 204 presents remote storage as local to the virtual machines, Paragraphs 0022-0030. In this case, all storage would appear as local to NVMe Access Engine 206 as well, which meets the broadest reasonable definition of a storage controller, as it "receives and manages" read and write operations, Paragraph 0026. In other words, all storage (elements 120 and 122 of Fig. 2) appears local to storage controller 206 of Hussein).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the addressing of Hussain in the cited prior art in order to easily write to the cloud storage.
	Regarding Claim 5, the cited prior art teaches the computer-implemented method of claim 1, wherein categorizing the data stored on the at least one local rank into one or more of the at least three categories comprises categorizing the data stored on the at least one local 

	Regarding Claim 8, Chiu teaches a storage system comprising: a host adapter (client system 108 of Fig. 1) having one or more ports configured to communicatively couple the host adapter to one or more host devices (the port corresponding the port connecting the host to network 110 of Fig. 1); a storage controller comprising a first processor and a first memory, the storage controller communicatively coupled to the host adapter (storage controller 100 of Fig. 1); and a device adapter comprising a second processor and a second memory (storage tier information 200, with processor 112 and memory 114, also note that each component of Fig. 1 may be implemented by a computer system, having its own processor and memory, C9 L63- C10 L 11), the device adapter communicatively coupled to the storage controller; wherein the device adapter further comprises a plurality of ports communicatively coupled to a plurality of local storage drives via a local connection and at least one network port communicatively coupled to one or more cloud storage devices via a network (the device adapter is connected to tiers [drives] as shown on Fig. 1, with some being local and some being remote [cloud], C9 L63 – C10 L 11); 
	wherein one of the device adapter and the storage controller is further configured to: monitor accesses to data stored on the plurality of local storage drives (“The storage manager 118 maintains storage tier information 200 having threshold values for each storage tier 102.sub.1, 102.sub.2 . . . 102.sub.n that are used to determine where to store data based on [monitored] access information for the data,” C3 L36-40, also see element 306 of Fig. 3, with received access information for each logical address); 
	categorize the data stored on the plurality of local storage drives into one or more of at (the data is categorized based on “received access information,” element 306 of Fig. 3, and this information is used to place the information into one of several tiers [ranks], C6 L34-C7 L20, note at least three tiers shown on Fig. 1);
 	relocating the data categorized in the third category to a rank comprising storage space on one or more cloud storage devices (“The storage manager 118 writes (at block 912) the gathered key values to the physical addresses in the determined storage tiers 102.sub.1, 102.sub.2 . . . 102.sub.n,” C6 L52- C7 L14, and note that the tier may be located on the cloud, C9 L63 – C10 L11). 
	However, the cited prior art does not explicitly teach a virtual local rank mapped to corresponding virtual local addresses that are grouped as the virtual local rank such that the virtual local rank appears to the storage controller as a local array of storage devices connected to the storage controller without an intervening wide area network.
	Hussain teaches a virtual local rank mapped to corresponding virtual local addresses that are grouped as the virtual local rank such that the virtual local rank appears to the storage controller as a local array of storage devices connected to the storage controller without an intervening wide area network (In the embodiment of Fig.2 of Hussein, NVMe Storage Proxy Engine 204 presents remote storage as local to the virtual machines, Paragraphs 0022-0030. In this case, all storage would appear as local to NVMe Access Engine 206 as well, which meets the broadest reasonable definition of a storage controller, as it "receives and manages" read and write operations, Paragraph 0026. In other words, all storage (elements 120 and 122 of Fig. 2) appears local to storage controller 206 of Hussein).
	It would have been obvious to a person having ordinary skill in the art at the time the 
	Claim 12 is the storage system containing limitations corresponding to the method of claim 5, and is rejected under similar rationale.
	Claim 15 is the computer program product corresponding to the method of claim 1, and is rejected under similar rationale. 
	Claim 19 is the computer program product corresponding to the method of claim 5, and is rejected under similar rationale. 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 9,411,539) in view of Hussain et al (US 2016/0162438) and Xia et al (US 2008/0154776).
	Regarding Claim 2, the cited prior art teaches the computer-implemented method of claim 1, but does not explicitly teach: in response to a data access request for at least part of the data in the third category, moving the at least part of the data in the third category from the one or more cloud storage devices of the virtual local rank to at least one of the one or more storage devices of the at least one local rank. 
	Xia teaches relocating the at least part of the moved data from the one or more cloud based [remote] ranks to at least one of the plurality of local ranks (Paragraphs 0011-0012).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to which the subject matter pertains to have implemented the relocation of Xia in the cited prior art in order to quickly access more recent data.
	Claim 9 is the storage system containing limitations corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 16 is the computer program product corresponding to the method of claim 2, and is rejected under similar rationale. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 9,411,539) in view of Hussain et al (US 2016/0162438), Xia et al (US 2008/0154776) and Noel et al (US 5,978,892).
	Regarding Claim 3, the cited prior art teaches the computer-implemented method of claim 2, further comprising: in response to determining that all of the data in the third category has been moved from the virtual local rank to at least one of the one or more storage devices of the at least one local rank, deallocating the storage space on the one or more cloud storage devices and deleting entries in a map table which maps the storage space on the one or more cloud storage devices to the corresponding virtual local addresses. 
	Noel teaches after removing data, deallocating the storage space and deleting entries in a map table which maps the storage space to the corresponding virtual local addresses (C3 L59-67). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the deallocating of Noel for the cloud storage of the cited prior art, so that unnecessary space isn’t taken up in cloud storage.
	Claim 10 is the storage system containing limitations corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 17 is the computer program product corresponding to the method of claim 3, and is rejected under similar rationale. 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 9,411,539) in view of Hussain et al (US 2016/0162438) and Fiske et al (US 9,513,968)
	Regarding Claim 4, the cited prior art teaches the computer-implemented method of claim 1, but does not explicitly teach wherein categorizing the data stored on the at least one local rank into one or more of the at least three categories comprises: categorizing data which is 
	Fiske teaches categorizing data based on when data as accessed (C3 L56 – C4 L3, data is sorted into tiers based on “recent accesses”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the sorting of Fiske in the cited prior art in order to place data that is more likely to be needed in the near future on a faster tier.
	Claim 11 is the storage system containing limitations corresponding to the method of claim 4, and is rejected under similar rationale.
	Claim 18 is the computer program product corresponding to the method of claim 4, and is rejected under similar rationale. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 9,411,539) in view of Hussain et al (US 2016/0162438) and Fiebrich-Kandler et al (US 2016/0139835).
	Regarding Claim 6, the cited prior art teaches the computer-implemented method of claim 1, wherein relocating the data comprises: and creating entries in a map table which maps the allocated storage space to the corresponding virtual local addresses (Paragraph 0031 of Hussain).. 
	However, the cited prior art does not explicitly teach allocating the storage space on the one or more cloud storage devices via a cloud interface.
	Fiebrich-Kandler teaches allocating storage space on one or more corresponding cloud storage devices via a cloud interface (step 706 of Fig. 7, Paragraph 0111).
	It would have been obvious to a person having ordinary skill in the art at the time the 
	Claim 13 is the storage system containing limitations corresponding to the method of claim 6, and is rejected under similar rationale.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 9,411,539) in view of Hussain et al (US 2016/0162438) and Edwards et al (US 8,555,022).
	Regarding Claim 7, the cited prior art teaches the computer-implemented method of claim 1, but does not explicitly teach assigning a service level to the virtual local rank based on compressibility of the data relocated to the virtual local rank, an input/output data rate for the virtual local rank, and a service level agreement. 
	Edwards teaches assigning a service level to the virtual local rank based on compressibility of data written to the virtual local rank, an input/output data rate for the virtual local rank, and a service level agreement (C4 L15-29).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the assigned service level of Edwards in the cited prior art in order to match a service level to data characteristics.  
	Claim 14 is the storage system containing limitations corresponding to the method of claim 7, and is rejected under similar rationale.
	Claim 20 is the computer program product corresponding to the method of claim 7, and is rejected under similar rationale. 




ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	On page 11 of the submitted remarks, applicant argues Hussain presents the remote storage devices as local to the virtual machines (VMs).  The examiner acknowledges this, but also believes the remote storage devices appear as local to other elements of the invention of Hussain, as further detailed in the response to arguments below.

	On page 12 of the submitted remarks, applicant argues the NVMe Access Engine 206 cannot be a “storage controller.”  
	This argument has been considered but is not persuasive.
	Applicant first argues NVMe Access Engine 206 is a “software component” and therefore cannot be mapped to a storage controller.  The examiner first notes that nothing in claims 1 or 15 requires the storage controller to be a hardware component.  The statement that a storage controller “can include a processor and memory” (Paragraph 0023 of applicant’s specification) means that a processor and memory are not required. 
	Claim 8 does indicate the storage controller comprises a processor and memory.  The NVMe Access Engine obviously comprises a processor and memory, as NVMe controller 106 “comprises one or more of a CPU or microprocessor,” which must be present for the NVMe Access Engine to execute commands as described on Paragraph 0026, and further NVMe Access Engine comprises at least a memory storing specific software instructions to perform the tasks described on Paragraph 0026.  Even if the hardware is shared between the engines of Fig. 2, this does not mean that all storage cannot appear as local to the NVMe Access Engine.  Sharing hardware components does not mean all data is shared between software components running on the hardware.  As an example, virtual machines frequently share hardware components but generally do not share all data with each other.  As an additional example, applications running on a personal computer/laptop generally cannot see 
	Given that NVMe Access Engine receives and manages instructions, as described on Paragraph 0026, the examiner believes this satisfies the definition of a “storage controller” in the broadest reasonable interpretation.  Further, NVMe Access Engine can “control access to data storage media and memories in response to read and write requests,” which is the functionality of a storage controller recited in Paragraph 0002 of Applicant’s specification.  Therefore, the examiner maintains the NVMe Access Engine may be mapped to a “storage controller.”

	On page 14 of the submitted remarks, applicant argues not all storage appears local to NVMe Access Engine 206, as the NVMe Access Engine 206 “would have access to all data shared between the engines.”  
	This argument has been considered but is not persuasive.
	The “double sided arrows” present on Fig. 2 do not mean all data is shared between components, as applicant argues on the first Paragraph of Page 0014.  It rather means that communication occurs both ways between connected components.  The examiner once again notes that shared hardware does not mean every software component running on the hardware knows all data of every other software component running on the hardware.
	Further, simply exporting NVMe namespaces and logical volumes does not mean that storage appears both remote and local to the NVMe Access Engine.  See Fig. 4 of Hussain, where the Namespace(s)/Logical Volume is merely a single variable assigned to a virtual machine for use during I/O instructions.  There is no way to distinguish if the Logical Volumes are remote or local based on this variable.   It is unclear what is meant by applicant when arguing “the NVMe namespaces are not actually remote” on page 14 of the submitted remarks.  The namespace is merely a variable used by virtual machines to access storage (Paragraph 0015 of Hussain).  It does not distinguish between local and remote accesses.  
	The NVMe Access Engine uses instructions in the “NVMe format” (Paragraph 0026).  This is known in the art as an instruction used to access local non-volatile memory, usually exclusively with local storage (NVMe) commands, and thus to NVMe Access Engine, all storage appears local.

	Finally, no allegation is made by the examiner of what components are “aware of,” “know of,” or are “ignorant of” the local/remote mappings, merely that to NVMe Access Engine 206, all storage appears local without an intervening wide area network, as this is what is recited in the claims.

	For the above reasons, the rejection has been maintained.

CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135